Cowen, J.,
thought there was nothing in the frame of the lease or the situation of the premises which took the case out of the general rule that governed the right of the tenant to take wood or soil. That rule is the same in this country as in England. The tenant may take reasonable estovers, but nothing more. Here he has done more. He has taken a part of the soil and wood for the manufacture of bricks, the latter being intended for sale. He thought the chancellor was legally bound to continue the injunction ; and therefore the decretal order dissolving it should be reversed.
Root, Senator, and the President having expressed themselves to the same effect, the order was unanimously reversed.